           Case 2:17-cv-00094-RAJ Document 324 Filed 01/21/20 Page 1 of 5




                                                                      The Honorable Richard A. Jones




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


ABDIQAFAR WAGAFE, et al.,                           No. 2:17-cv-00094-RAJ

                             Plaintiffs,            RESPONSE TO PLAINTIFFS’ MOTION
                                                    TO SEAL EXHIBITS TO THE
     v.                                             DECLARATION OF CRISTINA SEPE IN
                                                    SUPPORT OF PLAINTIFFS’ MOTION
DONALD TRUMP, President of the United               TO COMPEL A-FILE INFORMATION
States, et al.,

                            Defendants.




          Defendants do not oppose Plaintiffs’ Motion to Seal and ask the Court to grant it. See

Dkt. 315.

                                           LEGAL STANDARD

          The strong presumption of public access to court records ordinarily requires the moving

party to provide compelling reasons to seal a document. Kamakana v. City & County of

Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). But, the less onerous “good cause” standard

applies to “sealed materials attached to a discovery motion unrelated to the merits of a case.”

Ctr. for Auto Safety, v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Here, the

good cause standard applies because the sealed materials are related to Plaintiffs’ Motion to


RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                  UNITED STATES DEPARTMENT OF JUSTICE
EXHIBITS TO THE DECLARATION OF CRISTINA SEPE             Civil Division, Office of Immigration Litigation
IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL                     Ben Franklin Station, P.O. Box 878
A-FILE INFORMATION - 1                                               Washington, DC 20044
(2:17-CV-00094-RAJ)                                                      (202) 305-7205
         Case 2:17-cv-00094-RAJ Document 324 Filed 01/21/20 Page 2 of 5




Compel A-File information, Dkt. 316, which is a non-dispositive discovery-related motion. See

Ctr. for Auto Safety, 809 F.3d at 1097.

       Under this Court’s Local Rules, a motion to seal a document must include the following:

       (A) a certification that the party has met and conferred with all other parties in an
           attempt to reach agreement on the need to file the document under seal, to
           minimize the amount of material filed under seal, and to explore redaction
           and other alternatives to filing under seal; this certification must list the date,
           manner, and participants of the conference;

       (B) a specific statement of the applicable legal standard and the reasons for
       keeping a document under seal, including an explanation of:
               i. the legitimate private or public interests that warrant the relief sought;
               ii. the injury that will result if the relief sought is not granted; and
               iii. why a less restrictive alternative to the relief sought is not sufficient.

LCR 5(g)(3). Furthermore, where the parties have entered a stipulated protective order

governing the exchange in discovery of documents that a party deems confidential, a

party wishing to file a confidential document it obtained from another party in discovery

may file a motion to seal but need not satisfy subpart (3)(B) above. Id. Instead, the party

who designated the document confidential must satisfy subpart (3)(B) in its response to

the motion to seal or in a stipulated motion. Id.

                                            ARGUMENT

       Here, Exhibits C, D, E, and F were produced by Defendants in discovery subject to an

Attorney-Eyes-Only restriction, as ordered by the Court on July 9, 2019. Dkt. 274 at 6; Dkt.

318. These four Exhibits satisfy the requirements of Local Rule 5(g)(3)(B) and hence should

remain filed under seal. These Exhibits are excerpts from the Named Plaintiffs’ A-files, and they

contain personal identifying information, the results of privileged law enforcement checks on the

Named Plaintiffs, as well as privileged records of communications between USCIS and third

party law enforcement agencies. See Dkt. 318. Additionally, the documents contain sensitive

RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                   UNITED STATES DEPARTMENT OF JUSTICE
EXHIBITS TO THE DECLARATION OF CRISTINA SEPE              Civil Division, Office of Immigration Litigation
IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL                      Ben Franklin Station, P.O. Box 878
A-FILE INFORMATION - 2                                                Washington, DC 20044
(2:17-CV-00094-RAJ)                                                       (202) 305-7205
         Case 2:17-cv-00094-RAJ Document 324 Filed 01/21/20 Page 3 of 5




but unclassified information about investigative techniques used by USCIS and other law

enforcement officers to maintain the integrity of the legal immigration system and combat fraud,

criminal activity, and other threats to public safety and national security. This includes how

officers conduct the vetting of benefit applicants, the types of databases and sources officers

consult in the course of vetting, and the names of officers involved in particular cases. As this

Court has recognized, public disclosure of these types of information could compromise public

safety and national security, such as by prompting nefarious individuals to modify their behavior

and thereby avoid detection. Dkt. 320 at 6-7. These documents should remain under seal

because USCIS has a legitimate interest in protecting against their release, and public release

could cause injury. For these same reasons, there are no less restrictive alternatives than keeping

the documents under seal.

       Nevertheless, as provided under LCR 5(g)(6), because the Plaintiffs’ motion to seal

pertains in part to the foregoing four exhibits produced by the Government under a protective

order, should the Court deny the motion to seal as to these three documents, Defendants request

that “the court withdraw the document[s] from the record rather than unseal [them].” LCR

5(g)(6) (noting that a response to a motion to seal may request this alternative remedy for

preserving the status quo).




RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                 UNITED STATES DEPARTMENT OF JUSTICE
EXHIBITS TO THE DECLARATION OF CRISTINA SEPE            Civil Division, Office of Immigration Litigation
IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL                    Ben Franklin Station, P.O. Box 878
A-FILE INFORMATION - 3                                              Washington, DC 20044
(2:17-CV-00094-RAJ)                                                     (202) 305-7205
        Case 2:17-cv-00094-RAJ Document 324 Filed 01/21/20 Page 4 of 5




Dated: January 21, 2020                        Respectfully Submitted,

JOSEPH H. HUNT                                 /s/ Jesse Busen
Assistant Attorney General                     JESSE BUSEN
Civil Division                                 Counsel for National Security
U.S. Department of Justice                     National Security Unit
                                               Office of Immigration Litigation
AUGUST FLENTJE
Special Counsel                                ANDREW C. BRINKMAN
Civil Division                                 Senior Counsel for National Security
                                               National Security Unit
ETHAN B. KANTER                                Office of Immigration Litigation
Chief National Security Unit
Office of Immigration Litigation               BRENDAN T. MOORE
Civil Division                                 Trial Attorney
                                               Office of Immigration Litigation
BRIAN T. MORAN
United States Attorney                         LEON B. TARANTO
                                               Trial Attorney
BRIAN C. KIPNIS                                Torts Branch
Assistant United States Attorney
Western District of Washington                 VICTORIA M. BRAGA
                                               Trial Attorney
LINDSAY M. MURPHY                              Office of Immigration Litigation
Senior Counsel for National Security
National Security Unit                         MICHELLE SLACK
Office of Immigration Litigation               Trial Attorney
                                               Office of Immigration Litigation

                                               Counsel for Defendants




RESPONSE TO PLAINTIFFS’ MOTION TO SEAL          UNITED STATES DEPARTMENT OF JUSTICE
EXHIBITS TO THE DECLARATION OF CRISTINA SEPE     Civil Division, Office of Immigration Litigation
IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL             Ben Franklin Station, P.O. Box 878
A-FILE INFORMATION - 4                                       Washington, DC 20044
(2:17-CV-00094-RAJ)                                              (202) 305-7205
         Case 2:17-cv-00094-RAJ Document 324 Filed 01/21/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.



                                             /s/ Jesse Busen
                                             JESSE BUSEN
                                             Senior Counsel for National Security
                                             Office of Immigration Litigation
                                             450 5th St. NW
                                             Washington, DC 20001
                                             Jesse.Busen@usdoj.gov
                                             Phone: (202) 305-7205




RESPONSE TO PLAINTIFFS’ MOTION TO SEAL
PLAINTIFFS’ REPLY TO MOTION TO COMPEL AND
OPPOSITION TO DEFENDANTS’ CROSS-MOTION FOR            UNITED STATES DEPARTMENT OF JUSTICE
PROTECTIVE ORDER - 5                                   Civil Division, Office of Immigration Litigation
(2:17-CV-00094-RAJ)                                          Ben Franklin Station, P.O. Box 878
                                                                   Washington, DC 20044
                                                                       (202) 305-7035
